ZEHMER, Chief Judge.
The appealed order is affirmed. See International Paper Co. v. McKinney, 384 So.2d 645 (Fla.1980); Samper v. W.B. Johnson Properties, Inc., 481 So.2d 88 (Fla. 1st DCA 1986). Ward v. Leon County School Board, 538 So.2d 1307 (Fla. 1st DCA 1989), is materially distinguishable on its facts. We note that no fee shall be paid, whether by the servicing agent or the claimant, unless it is approved as reasonable by the judge of compensation claims or court having jurisdiction over the proceedings. § 440.34(1), Fla.Stat. (1991).
BARFIELD and MICKLE, JJ., concur.